Per Curiam.
Action by Pioneer Sand & Gravel Company, Incorporated, a corporation, against International Contract Company, a corporation, and the city of Seattle, to recover for sand and gravel sold by the plaintiff to the defendant International Contract Company, to be used in performance of a contract which it had with the city of Seattle. From a judgment in plaintiff’s favor against the defendant International Contract Company, the latter has appealed.
Appellant concedes that it did purchase sand and gravel from respondent. The only dispute relates to the quantity delivered. Respondent demanded judgment for $2,258.45, while appellant conceded $1,507.52, for which it offered to confess judgment, but denied its indebtedness in any greater sum. The only issue involved is whether the respondent sold and delivered the amount of sand and gravel alleged in its *124complaint. On conflicting evidence the trial judge found that it did, and after reading the entire record, we conclude the finding must be sustained.
Some question is raised by appellant as to the competency of certain entries in respondent’s books which were admitted in evidence. Respondent’s employee, who superintended the original measurement and shipment of .the sand and gravel and made the original notations for the books, was no longer in respondent’s employ, had left the country, could not be found, and therefore could not be produced as a witness on the trial. His employment, duties, and handwriting were proven, and his absence accounted for. The evidence was competent and admissible. Cascade Lumber Co. v. Aetna Indemnity Co., 56 Wash. 503, 106 Pac. 158; Carlisle Packing Co. v. Deming, 62 Wash. 455, 114 Pac. 172; Lawn v. Prager, 67 Wash. 568, 121 Pac. 466.
The judgment is affirmed.